IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         December 3, 2007

                                     No. 07-30576                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


TRANSOCEAN OFFSHORE USA INC.

                                                  Plaintiff-Appellant
v.

DAVID CATRETTE

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   2:05-CV-6328


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       This case considers whether Plaintiff Transocean and Defendant David
Catrette entered into a valid seaman’s release. The district court found that the
release was invalid, and we AFFIRM.


                    FACTUAL AND PROCEDURAL HISTORY




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30576

      In April, 2003, Catrette suffered a work-related injury to his right
shoulder while employed by Transocean as a Jones Act seaman. Transocean
documented this injury in a series of reports and, upon Catrette’s request, sent
Catrette for medical treatment. In the course of this treatment, the examining
doctor conducted an MRI and recommended a course of physical therapy but
conveyed the test results and therapy recommendation only to Transocean’s
agent. In April, 2004, Catrette, without the benefit of this MRI or physical
therapy information, signed a release of all his rights against Transocean in
exchange for $4,000.00.
      Subsequently, in June, 2005, Catrette underwent another MRI which
revealed a possible tendon tear in his shoulder. In light of this discovery,
Catrette filed suit against Transocean in Louisiana state court. In response,
Transocean filed the action leading to this appeal in the Eastern District of
Louisiana. Transocean sought to enforce the release and filed for partial
summary judgment. Catrette moved to stay this summary judgment motion, and
the district court granted the stay.      Transocean appealed, and this court
reversed and remanded for further proceedings.            Subsequently, Catrette
dismissed his state court claim and filed a counter claim in the Eastern District
of Louisiana. The district court bifurcated the issues and held a one day bench
trial in April, 2007, on the sole issue of the validity of the release. The district
court found the release invalid, and Transocean appealed.


                           STANDARD OF REVIEW
      The district court’s determination whether a seaman has validly entered
a release is a factual finding, Borne v. A & P Boat Rentals No. 4, Inc. 780 F.2d
1254, 1257 (5th Cir. 1986), and this court reviews the district court’s factual
determinations under a clearly erroneous standard. Stevens Shipping and



                                         2
                                   No. 07-30576

Terminal Company v. JAPAN RAINBOW, II MV, 334 F.3d 439, 443 (5th Cir.
2003).
         “The burden of proof in establishing the validity of a seaman's release is
on the shipowner. The shipowner must show that the seaman's release ‘was
executed freely, without deception or coercion, and that it was made by the
seaman with full understanding of his rights.’” Castillo v. Spiliada Maritime
Corp., 937 F.2d 240, 244 (5th Cir. 1991) (quoting Garrett v. Moore-McCormack
Co. 317 U.S. 239, 248 (1942)). “Factors relevant to an appraisal of a seaman's
understanding of his rights include the nature of the legal advice available to the
seaman at the time of signing the release, the adequacy of the consideration,
whether the parties negotiated at arm's length and in good faith, and whether
there was the appearance of fraud or coercion.” Simpson v. Lykes Bros. Inc., 22
F.3d 601, 602 (5th Cir. 1994).


                                    ANALYSIS
      The district court found the release invalid because Catrette “was not
fully informed of the condition of or future prognosis as to his shoulder” and
“was not fully advised of his legal rights at the time he executed the release.”
As a basis for the finding that Catrette was not fully aware of his medical
situation, the district court cited the facts that: 1) Transocean’s agent
informed Catrette that there was no tear in his shoulder, 2) Catrette was not
shown the MRI Report, and 3) Catrette was not informed that he could ask a
doctor of his choosing to review the findings. These facts lead the district
court to conclude that “simply conveying that he has not tear in his shoulder
is not sufficient to discharge Transocean’s obligation to ensure Mr. Catrette
was fully informed of his medical condition.” As a basis for finding that
Catrette was not fully advised of his legal rights, the district court noted that:
1) Catrette had no legal representation at the time he executed the release,

                                         3
                                  No. 07-30576

and 2) the attorney hired by Transocean to go over the release with Catrette
“simply read the contract . . . stopping on several occasions to ask if [Catrette]
understood what was being read to him . . . . This recitation was wholly
inadequate given [Catrette’s] level of sophistication.” Further, the district
court noted “the only portion of the contract explained in laymen’s terms was
that section prohibiting Mr. Catrette from filing suit against Transocean.
There was no explanation of maintenance and cure, indemnity, or any other
rights that Mr. Catrette was ostensibly forfeiting in the release.”
      Here, Transocean bore the burden of proving the validity of the release,
and the record reveals no clear error in the district court’s conclusion that
Transocean failed to meet that burden. Thus, we AFFIRM the district court’s
finding.




                                        4